DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomson (US 2008/0309274).


Thompson discloses (Fig. 3):
An electronic timepiece (intended use language in preamble) comprising: 
a motor with a coil (Fig. 3, 36, ¶0021);
a driver (34)  that is controlled to an on state supplying drive current to the coil (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device (comparator) configured to output a detection signal (feedback signal output from comparator, ¶0022) when an on time, which is the continuous time of the on state of the driver (¶0022), or an off time, which is the continuous time of the off state of the driver, meets a specific condition (¶0023, based on feedback level);
a reference signal output device (also 32) configured to output a reference signal (from 32 into comparator) used as a reference of a drive speed of the motor (¶0030); and
a drive cycle adjuster (also 32) configured to compare an output timing of the detection signal (output from comparator) and the reference signal (input to comparator from 32, adjusts drive cycle based on feedback signal and reference signal, ¶0030-¶0031),
when the detection signal is output after the reference signal, shorten a drive cycle of the motor compared with the drive cycle of the motor when the detection signal is output before the reference signal (speed controls motor, ¶0030), and
when the detection signal is output before the reference


Regarding claim 2,
Thompson discloses (Fig. 3):
wherein: when the detection signal is output after the reference signal,
the drive cycle adjuster changes the polarity of the drive current after a first specific time has past (¶0024, minimum on time), and
when the detection signal is output before the reference signal, changes the polarity of the drive current after a second specific time (¶0024-¶0025), which is longer than the first specific time, has past (dead band, ¶0024-¶0025).

Regarding claim 3,
Thompson discloses (Fig. 3):
wherein: the current detector (Fig. 3, 38) detects and compares the current value flowing through the coil with a minimum current and a maximum current (a sinusoidal current would have both the same minimum and maximum with in a range, ¶0034); and
the drive cycle adjuster (32) sets the minimum current to a first minimum current, and sets the maximum current to a first maximum current, when the detection signal is output after the reference signal (¶0022-¶00225), and
sets the minimum current to a second minimum current, which is smaller than the first minimum current, and sets the maximum current to a second maximum current, which is smaller than the first maximum current, when the detection signal is output before the reference signal (also done in ¶0022-¶0025).

Thompson discloses (Fig. 3):
wherein: the driver is configured to enable setting a drive voltage supplied to the coil to a first drive voltage or a second drive voltage that is lower than the first drive voltage (voltage control, ¶0037-¶0039); and
the drive cycle adjuster (32) sets the drive voltage to the first drive voltage when the detection signal is output after the reference signal, and
sets the drive voltage to the second drive voltage when the detection signal is output before the reference signal (speed controls based on open loop or closed loop modes, can voltage control as well, ¶0037-¶0038).

Regarding claim 5,
Thompson discloses (Fig. 3):
wherein: the detection signal output device (output of comparator, Fig. 3) is configured to enable setting the specific condition (Fig. 4, step 400-402) to a first specific condition (404) or a second specific condition (406), which is a time different from the first specific condition (one is open lop control, the other is PWM control based on speed, ¶0030-¶0032); and
the drive cycle adjuster (Fig. 3, 32)  sets the specific condition to the first specific condition when the detection signal is output after the reference signal (speed is is greater than threshold), and
when the detection signal is output before the reference signal, sets the specific condition to the second specific condition (speed is below a threshold, Fig. 4, ¶0030-¶0032).

Regarding claim 6,
Thompson discloses (Fig. 3):

the drive cycle adjuster sets the terminal to the high impedance state when the detection signal is output after the reference signal (PWM adjusts H-bridge, ¶0030-¶0032), and
when the detection signal is output before the reference signal, sets the terminal to the shorted state (PWM adjusts H-bridge, ¶0030-¶0032).

Regarding claim 7,
Thompson discloses (Fig. 3):
wherein:
the reference signal output device (Fig. 3, 32) starts outputting the reference signal (input to comparator) after a specific time has past from starting driving the motor (when speed has become high enough and switches to closed loop control, ¶0030-¶0032).

Regarding claim 10,
Thompson discloses (Fig. 3):
wherein: the current detector (Fig. 3, 38) includes a minimum detector configured to detect that the current flowing through the coil changed from a state greater than the minimum current to a state less than the minimum current (measures current, the comparator the detects the difference which is analyzed by the controller, 32, ¶0030-¶0032), and a maximum detector configured to detect that the current flowing through the coil changed from a state less than the maximum current to a state greater than the maximum current  (measures current, the comparator the detects the difference which is analyzed by the controller, 32, ¶0030-¶0032); and


Regarding claim 11,
Thompson discloses (Fig. 3):
A movement comprising: a motor with a coil (Fig. 3, 36, ¶0021);
a driver (34)  that is controlled to an on state supplying drive current to the coil (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device (comparator) configured to output a detection signal (feedback signal output from comparator, ¶0022) when an on time, which is the continuous time of the on state of the driver (¶0022), or an off time, which is the continuous time of the off state of the driver, meets a specific condition (¶0023, based on feedback level);
a reference signal output device (also 32) configured to output a reference signal (from 32 into comparator) used as a reference of a drive speed of the motor (¶0030); and
a drive cycle adjuster (also 32) configured to compare an output timing of the detection signal (output from comparator) and the reference signal (input to comparator from 32, adjusts drive cycle based on feedback signal and reference signal, ¶0030-¶0031),

when the detection signal is output before the reference
signal, lengthen a drive cycle of the motor compared with the drive cycle of the motor when the detection signal is output after the reference signal (PWM control, ¶0030, ¶0032).

Regarding claim 12,
Thompson discloses (Fig. 3):
A motor control circuit (Fig. 3, all elements) comprising:
a driver (34)  that is controlled to an on state supplying drive current to a coil (36) of a motor (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device (comparator) configured to output a detection signal (feedback signal output from comparator, ¶0022) when an on time, which is the continuous time of the on state of the driver (¶0022), or an off time, which is the continuous time of the off state of the driver, meets a specific condition (¶0023, based on feedback level);
a reference signal output device (also 32) configured to output a reference signal (from 32 into comparator) used as a reference of a drive speed of the motor (¶0030); and

when the detection signal is output after the reference signal, shorten a drive cycle of the motor compared with the drive cycle of the motor when the detection signal is output before the reference signal (speed controls motor, ¶0030), and
when the detection signal is output before the reference
signal, lengthen a drive cycle of the motor compared with the drive cycle of the motor when the detection signal is output after the reference signal (PWM control, ¶0030, ¶0032).

Claim Rejections - 35 USC § 103
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2008/0309274) in view of Kamiyama (US 2011/0205853).

Regarding claim 8,
Thomson discloses the above elements from claim 7.
They do not disclose:
further comprising: a stopwatch circuit configured to start outputting a time measurement clock signal and measure time in response to input of a start signal;
the controller starting driving the motor when a first delay time has past after input of the start signal; and
the reference signal output device outputs the time measurement clock signal delayed only a second delay time as the reference signal.


further comprising: a stopwatch circuit (Fig. 1, 18), configured to start outputting a time measurement clock signal (19) and measure time in response to input of a start signal (from 19, ¶0033);
the controller starting driving the motor when a first delay time has past after input of the start signal (¶0033-¶0034); and
the reference signal output device (181) outputs the time measurement clock signal delayed only a second delay time as the reference signal (from 182, into 17, ¶0033-¶0034).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art to take the clock driver circuit from Thomson that detects the coil current and adjusts the drive speed of a stepper motor based on a reference signal, a drive cycle, and the measured on/off time of the motor from the coil current as taught by Thomson (¶0030-¶0032) and utilize the timing controller for a watch to drive the different hands according to the timing of an external switch and a reference clock signal to drive different time hands as taught by Kamiyama (¶0033-¶0034).

Regarding claim 9,
Thomson discloses the above elements from claim 8.
They do not disclose:
wherein:
the second delay time is set to a value greater than or equal to the sum of a cycle of the time measurement clock signal and variation in the drive time of the first step of the motor; and
the first delay time is set to a difference between the sum of the cycle of the time measurement clock signal and the second delay time, and an average drive time of the first step of the motor.


wherein:
the second delay time is set to a value greater than or equal to the sum of a cycle of the time measurement clock signal and variation in the drive time of the first step of the motor (¶0041); and
the first delay time is set to a difference between the sum of the cycle of the time measurement clock signal and the second delay time, and an average drive time of the first step of the motor (¶0041-¶0043).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art to take the clock driver circuit from Thomson that detects the coil current and adjusts the drive speed of a stepper motor based on a reference signal, a drive cycle, and the measured on/off time of the motor from the coil current as taught by Thomson (¶0030-¶0032) and utilize the timing controller for a watch to drive the different hands according to the timing of an external switch and a reference clock signal to drive different time hands as taught by Kamiyama (¶0033-¶0034).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardoletti et al. (US 2010/0001673) – sensorless stepper motor




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846